Exhibit 10.21

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made, entered into, and effective as of
December 5, 2003 (the “Resignation Date”), by and between Apogee Enterprises,
Inc. (the “Company”), a Minnesota corporation, and Joseph T. Deckman (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
(the “Employment Agreement”) effective as of July 16, 2002, a copy of which is
attached hereto as Exhibit A and by this reference incorporated herein;

 

WHEREAS, prior to the Resignation Date, pursuant to the Employment Agreement,
Executive was employed as an Executive Vice President of the Company and as
President of Harmon Glass Company (“Harmon”), a wholly-owned subsidiary of the
Company;

 

WHEREAS, effective on the Resignation Date, Executive resigned as an employee of
the Company and Harmon, and from any and all offices of the Company, and any
other position, office, or directorship of any other entity for which Executive
was serving at the request of the Company; and

 

WHEREAS, the Company accepts Executive’s resignation effective as of the
Resignation Date; and

 

WHEREAS, the Company and Executive desire to set forth the payments and benefits
that Executive will be entitled to receive from the Company in connection with
his resignation from employment with the Company and Harmon; and

 

WHEREAS, the Company and Executive wish to resolve, settle, and/or compromise
certain matters, claims, and issues between them, including, without limitation,
Executive’s resignation from the offices he held and from his employment with
the Company and Harmon.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Executive hereby agree as follows:

 

1. Resignation. Executive hereby resigns, effective on the Resignation Date, his
employment with the Company and its subsidiaries and related or affiliated
companies, and his position as an Executive Vice President of the Company and
his position as President of Harmon. Executive further resigns, effective on the
Resignation Date, (a) from all offices of the Company to which he has been
elected by the Board of Directors of the Company (or to which he has otherwise
been appointed), (b) from all offices of any entity that is a subsidiary of, or
is otherwise related to or affiliated with, the Company, (c) from all
administrative, fiduciary, or other positions he may hold with respect to
arrangements or plans for, of, or relating to the Company, and (d) from any
other directorship, office, or position of any corporation, partnership, joint
venture, trust, or other enterprise (each, an “Other Entity”) insofar as
Executive is serving in

 



--------------------------------------------------------------------------------

the directorship, office, or position of the Other Entity at the request of the
Company. The Company hereby consents to and accepts said resignations.

 

2. Payments and Benefits. As consideration for Executive’s promises and
obligations under this Agreement, including, but not limited to, Executive’s
release of any and all claims against the Company as provided in paragraph 4,
the Company agrees as follows:

 

a. Executive’s resignation shall be considered to be a “Termination Without
Cause,” as defined in Section 4.04 of the Employment Agreement, and such
“Termination Without Cause” shall be treated as if it occurred following the
effective date of a “Triggering Event,” as defined in Section 5.02 of the
Employment Agreement. Consequently, Executive shall be entitled to receive all
payments and benefits provided for in the Employment Agreement in the event of a
“Termination Without Cause” following the effective date of a “Triggering
Event,” except as otherwise provided for by this Agreement.

 

b. Section 4.04(c) of the Employment Agreement is hereby amended to read in its
entirety as follows:

 

Provided the Employee, in accordance with the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), timely elects to continue
group medical and dental insurance for himself and his dependents, the Employer
shall pay the cost of such insurance directly to the applicable insurance
carrier(s) for a period of eighteen (18) months following the effective date of
the termination of the Employee’s employment under this Agreement. If, however,
the Employee obtains employment with another employer at any time during the
initial eighteen (18) month period following the effective date of the
termination of his employment under this Agreement and provided the Employee
becomes eligible for group medical and dental insurance for himself and his
dependents, the Employer’s obligation hereunder to make payments for any and all
such continuation coverage shall cease.

 

c. The Company shall provide Executive with a monthly car allowance, equivalent
to the car allowance received by Executive as of the Resignation Date, until
July 17, 2004. These payments shall be made at the same time as payments will be
made to Executive under Section 4.04(a) of the Employment Agreement.

 

d. The Company shall provide Executive with fifty thousand dollar ($50,000.00)
payment, less legally required deductions and withholdings, in lieu of any
“success bonus” to which he may be entitled under the terms of his Executive
Incentive Plan for Fiscal Year 2004, a copy of which is attached hereto as
Exhibit B and by this reference incorporated herein, and/or any other
agreements, policies, plans, or promises. This payment is made in lieu of and in
complete satisfaction of any “success bonus” to which Executive may be entitled
and Executive hereby waives any claim or right to any additional or other
“success bonus” payment(s). This payment shall be paid in one (1) lump sum
within thirty (30) days of the date Executive returns this signed Agreement to
the Company; however, in no event shall this payment be made before January 2,
2004.

 

2



--------------------------------------------------------------------------------

3. Confidential Information; Return of Company Property.

 

a. Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, or use
any trade secrets or confidential business and technical information of the
Company or its customers or vendors, regardless of when or how Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing, and servicing
methods and business techniques, training, service, and business manuals,
promotional materials, training courses, and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information, and other business
information. Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in Executive’s mind or memory, and whether compiled by the
Company and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive after the Resignation Date shall constitute a
misappropriation of the Company’s trade secrets.

 

b. Executive agrees to return to the Company, in good condition, all property of
the Company, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in subparagraph 3.a of this paragraph
3. In the event that such items are not so returned, the Company will have the
right to charge Executive for all reasonable damages, costs, attorneys’ fees,
and other expenses incurred in searching for, taking, removing, and/or
recovering such property.

 

4. Release by Executive.

 

a. Executive for himself and his dependents, successors, assigns, heirs,
executors, and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remisses, and forever discharges the Company
from any and all arbitrations, claims (including claims for attorney’s fees),
demands, damages, suits, proceedings, actions, and/or causes of action of any
kind and every description, whether known or unknown, which Executive now has or
may have had for, upon, or by reason of any cause whatsoever (except that this
release shall not apply to (x) the obligations of the Company arising under this
Agreement and/or the Employment Agreement and (y) Executive’s rights of
indemnification by the Company, if any, pursuant to the Company’s certificate of
incorporation or by-laws or any agreement between the Company and Executive),
against the Company (“claims”), including but not limited to:

 

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Executive’s past employment or service with the Company; (B) Executive’s
resignation as an Executive Vice President of the Company and as President of
Harmon and any other position described in paragraph 1 of this Agreement; and
(C) any federal, state, or local laws, or any contract or tort claim, whether
legal or equitable, whether statutory or common law, arising from or relating to
the Company’s and Harmon’s hiring

 

3



--------------------------------------------------------------------------------

of Executive, Executive’s employment with the Company and Harmon, and the
cessation of Executive’s employment with the Company and Harmon;

 

(ii) any and all claims of discrimination, including, but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion, or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under Title VII of the Civil Rights
Act, as amended, 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Age Discrimination in Employment Act, 29
U.S.C. §621, et seq.; the Older Workers’ Benefit Protection Act, 29 U.S.C.
§626(f); the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the
Employee Retirement and Income Security Act, 29 U.S.C. § 1001 et seq.; and the
Minnesota Human Rights Act, § 363.01 et seq.

 

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

 

(iv) any and all claims under or relating to any and all past and future
employee compensation, employee benefit, employee severance, or employee
incentive bonus plans and arrangements, all of which Executive agrees are
forfeited upon his resignation; provided that he shall remain entitled to the
amounts and benefits described in paragraph 2 above and the Employment
Agreement.

 

b. Executive understands and acknowledges that the Company does not admit any
violation of law, liability, or invasion of any of his rights and that any such
violation, liability, or invasion is expressly denied. The consideration
provided under this Agreement is in exchange for Executive’s agreements to its
terms and conditions and made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have or ever will have against the Company to the extent
provided in this paragraph 4. Executive further agrees and acknowledges that no
representations, promises, or inducements have been made by the Company other
than as appear in this Agreement.

 

c. Executive further understands and acknowledges that:

 

(i) Executive has been informed that the terms of this Agreement shall be open
for acceptance and execution by him for a period of twenty-one (21) days during
which time he may consider whether to accept this Agreement. Executive agrees
that changes to this Agreement, whether material or immaterial, will not restart
this acceptance period. No payments or benefits will be provided pursuant to
paragraph 2 until at least sixteen (16) days after Executive has returned this
signed Agreement to the Company;

 

(ii) Executive has been informed of his right to rescind this Agreement as far
as it extends to potential claims under the Minnesota Human Rights Act, § 363.01
et seq., by written notice to the Company within fifteen (15) calendar days
following his execution of this Agreement. To be effective, such written notice
must be delivered either by hand or by mail to Patricia A. Beithon, Apogee
Enterprises, Inc., 7900 Xerxes Avenue South, Suite 1800, Minneapolis, MN
55431-1159, within the fifteen (15)-day

 

4



--------------------------------------------------------------------------------

period. If a notice of rescission is delivered by mail, it must be: 1)
postmarked within the fifteen (15)-day period; 2) properly addressed to Ms.
Beithon, as set forth above; and 3) sent by certified mail, return receipt
requested;

 

(iii) Executive has been informed of his right to revoke this Agreement as far
as it extends to potential claims under the Age Discrimination in Employment
Act, 29 U.S.C.§ 621 et seq., by informing the Company, through Ms. Beithon at
the above referenced address, of his intent to revoke this Agreement within
seven (7) calendar days following his execution of this Agreement;

 

(iv) It is understood that, in the event a notice of rescission by Executive is
timely delivered, pursuant to the terms of paragraph 4.c of this paragraph 4,
the Company may, at its discretion, either enforce the remaining provisions of
this Agreement, or void the entire Agreement and require any payments made as of
that date to Executive be immediately repaid by Executive to the Company; and

 

(v) Executive has been advised by the Company to consult with legal counsel
prior to executing this Agreement and the release provided for in this paragraph
4, has had an opportunity to consult with and to be advised by legal counsel of
his choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily, and intending to be bound.

 

d. Executive will never file a lawsuit or other complaint asserting any claim
that is released in this paragraph 4.

 

e. Executive and the Company acknowledge that his resignation is by mutual
agreement between the Company and Executive, and that Executive waives and
releases any claim that he has or may have to reemployment.

 

f. For purposes of the above provisions of this paragraph 4, the “Company” shall
include its present and former predecessors, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, employees,
heirs, successors, assigns, representatives, agents, accountants and counsel.

 

5. Disclosure.

 

a. Executive agrees that he will not disclose the terms of this Agreement, other
than to immediate family members, to legal, financial, or tax consultants, for
professional use only, and to government agencies upon proper inquiry or
pursuant to subpoena or court order.

 

b. Executive shall take no action with respect to the Company’s common stock
that is in violation of the federal securities laws.

 

6. Breach.

 

a. If Executive breaches any of the provisions of this Agreement (and in the
case of a breach that is capable of being cured, fails to cure such breach
within fifteen (15) days after written notice by the Company to Executive
specifying the circumstances that constitute

 

5



--------------------------------------------------------------------------------

such breach), then the Company may, at its sole option, immediately terminate
all remaining payments and benefits described in this Agreement, and obtain
reimbursement from Executive of all payments already provided pursuant to
paragraph 2 of this Agreement, plus any expenses and damages incurred as a
result of the breach (including, without limitation, reasonable attorneys’
fees), with the remainder of this Agreement, and all promises and covenants
herein, remaining in full force and effect.

 

Notwithstanding the foregoing, the Company will not terminate pursuant to
subparagraph 6.a of this paragraph 6 any benefits to which Executive is entitled
under any tax-qualified retirement plan of the Company, and Executive’s rights
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974 as amended, if any, will not be reduced by any action taken by the
Company under paragraph 6.a of this paragraph 6.

 

b. Executive may challenge any Company action under paragraph 6.a above.

 

7. Successors and Binding Agreement.

 

a. This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including, without limitation, any
persons acquiring, directly or indirectly, all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

 

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.

 

c. This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other parties, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
subparagraphs (a) and (b) of this paragraph 7.

 

d. This Agreement is intended to be for the exclusive benefit of the parties
hereto, and except as provided in subparagraphs a and b of this paragraph 7, no
third party shall have any rights hereunder.

 

8. Statements to Third Parties. Because the purpose of this Agreement is to
settle amicably any and all potential disputes or claims among the parties,
neither Executive nor the Senior Executives of the Company shall, directly or
indirectly, make or cause to be made any statements to any third parties
criticizing or disparaging the other or commenting on the character or business
reputation of the other. Furthermore, Executive agrees not to make any
derogatory, unfavorable, negative or disparaging statements concerning the
Company and its affiliates, officers, directors, managers, employees, or agents,
or its and their business affairs or performance. Executive further hereby
agrees not: (a) to comment to others concerning the status, plans or prospects
of the business of the Company, or (b) to engage in any act or omission that
would be detrimental, financially or otherwise, to the Company, or that would
subject the

 

6



--------------------------------------------------------------------------------

Company to public disrespect, scandal, or ridicule. For purposes of this
paragraph 8, the “Senior Executives of the Company” shall mean the Company’s
directors and officers.

 

9. Notices. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company at its principal executive offices and to
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith. Notices of
change of address shall be effective only upon receipt.

 

10. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied, with respect to the subject matter
hereof have been made by any of the parties that are not set forth expressly in
this Agreement and every one of them (if, in fact, there have been any) is
hereby terminated without liability or any other legal effect whatsoever.

 

11. Entire Agreement. This Agreement (including the attached Exhibits A and B)
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and shall supersede all prior verbal or written
agreements, covenants, communications, understandings, commitments,
representations or warranties, whether oral or written, by any party hereto or
any of its representatives pertaining to such subject matter.

 

12. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Minnesota. The parties agree that any and all
disputes, controversies, or claims of whatever nature arising out of or relating
to this Agreement or breach thereof shall be resolved by a court of general
jurisdiction in the State of Minnesota, and the parties hereby consent to the
exclusive jurisdiction of such court in any action or proceeding arising under
or brought to challenge, enforce, or interpret any of the terms of this
Agreement.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

 

15. Captions and Paragraph Headings. Captions and Paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.

 

7



--------------------------------------------------------------------------------

16. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

        APOGEE ENTERPRISES, INC.             By:  

/s/ Russell Huffer

               

--------------------------------------------------------------------------------

               

Russell Huffer

           

Its:

 

Chairman, Chief Executive Officer, and President

           

Date: December 4, 2003

Witness:  

/s/ Judi Stone

      /s/ Joseph T. Deckman    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

Joseph T. Deckman

Date: December 4, 2003

     

Date: December 4, 2003

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into effective as of the 16th day of July 2002, by and
between Apogee Enterprises, Inc., a Minnesota corporation (“Apogee” or the
“Employer”), and Joseph T. Deckman, a Minnesota resident (the “Employee”).

 

WHEREAS, the Employee has heretofore been employed as Executive Vice President
of Apogee;

 

WHEREAS, Apogee wishes to continue to employ the Employee as Executive Vice
President of Apogee;

 

WHEREAS, Apogee also wishes to employ the Employee as President of Harmon Glass
Company, a wholly owned subsidiary of Apogee (“Harmon”); and

 

WHEREAS, the Employee desires to be retained by Apogee as Executive Vice
President and desires to be employed by Apogee as President of Harmon and to be
assured of reasonable tenure and terms and conditions of employment as set forth
herein;

 

NOW, THEREFORE, in consideration of the promises and the respective undertakings
of Apogee and the Employee set forth herein, the parties hereto mutually agree
as follows:

 

1. Employment and Term. Subject to the terms and conditions herein provided,
during the term of the Employee’s employment pursuant to this Agreement, the
Employer hereby agrees to employ the Employee, and the Employee hereby accepts
such employment by the Employer, for a term commencing as of the date hereof and
continuing until July 17, 2004, unless earlier terminated in accordance with the
provisions of paragraph 4 below. Unless earlier terminated in accordance with
provisions of paragraph 4 below, the Employee’s employment term pursuant to this
Agreement will expire as of July 17, 2004, without further obligation of any
party. By mutual agreement, however, the Employer and the Employee may elect and
agree to continue the employment relationship on an at-will basis following the
expiration of this Agreement.

 

2. Duties and Responsibilities. Apogee hereby agrees to employ the Employee as
President of Harmon and to grant the Employee such power and authority normally
accorded to that office. Apogee hereby agrees to employ the Employee as
Executive Vice President of Apogee, with oversight responsibility for Apogee’s
AutoGlass business segment, which includes the operation of Harmon. The Employee
hereby agrees to perform the job duties of President of Harmon and Executive
Vice President of Apogee and such other duties and functions as may be
reasonably determined and assigned to him from time-to-time. Subject to the
terms and conditions herein provided, during the term of the Employee’s
employment pursuant to this Agreement, the Employee shall devote his full time
and attention during normal business hours first and primarily to the business
and affairs of Harmon and secondarily to the oversight of the AutoGlass business
segment and Apogee’s discontinued curtainwall operations in Europe. The Employee
shall comply with Apogee’s and Harmon’s procedures and policies, including, but
not limited to, Apogee’s Code of Business Conduct as amended from time-to-time.

 



--------------------------------------------------------------------------------

3. Compensation and Employee Benefits.

 

3.01. Base Salary. As base compensation for all services to be rendered by the
Employee under this Agreement during the term of the Employee’s employment
pursuant to this Agreement, the Employer shall pay to the Employee an annual
base salary of three hundred thirteen thousand three hundred dollars
($313,300.00). The Employee’s annual base salary shall be paid in accordance
with the Employer’s normal payroll procedures and policies, as such procedures
and policies may be modified from time-to-time, and the Employee shall be
eligible for annual salary increases consistent with such procedures and
policies.

 

3.02. Participation in Benefit Plans. During the term of this Agreement, and
provided the Employee is employed by the Employer, and except as otherwise
provided in this Agreement, the Employee shall be entitled to participate in all
employee benefit plans or programs of the Employer to the extent that his
position, title, tenure, salary, age, health, and other qualifications make him
eligible to participate. The Employer does not guarantee the adoption or
continuance of any particular employee benefit plan or program during the term
of this Agreement, and the Employee’s participation in any such plan or program
shall be subject to the provisions, rules, and regulations applicable thereto.

 

3.03. Stock Options. During the term of this Agreement, and provided the
Employee is employed by Apogee and that Russell Huffer is the Chairman or the
Chief Executive Officer of Apogee, Mr. Huffer will annually recommend to the
Compensation Committee of the Board of Directors of Apogee (the “Compensation
Committee”) that the Employee be granted a stock option to purchase a number of
shares of Apogee Common Stock comparable to the number of shares for which other
Executive Vice Presidents of Apogee are being recommended. Such options will
have exercise prices equal to the fair market value of such stock as defined in
the Apogee Enterprises, Inc. 2002 Omnibus Stock Incentive Plan, or such other
applicable plan as may be in effect from time-to-time (the “Stock Incentive
Plan”) at the time of each grant. Each grant provided for in this Section 3.03
will be subject to the terms and conditions of a stock option agreement and the
terms of the Stock Incentive Plan.

 

3.04. Partnership Plan. During the term of this Agreement, and provided the
Employee is employed by Apogee and that Russell Huffer is the Chairman or the
Chief Executive Officer of Apogee, Mr. Huffer will annually recommend to the
Compensation Committee that the Employee remain a participant in the Amended and
Restated 1987 Apogee Enterprises, Inc. Partnership Plan (as amended to date, the
“Partnership Plan”).

 

3.05. Supplemental Executive Retirement Plan. During the term of this Agreement,
and provided the Employee is employed by Apogee and that Russell Huffer is the
Chairman or the Chief Executive Officer of Apogee, Mr. Huffer will annually
recommend to the Compensation Committee that the Employee remain a participant
in the Apogee Enterprises, Inc. Supplemental Executive Retirement Plan (the
“SERP”).

 

3.06. Severance Agreement. During the term of this Agreement, and provided the
Employee is employed by Apogee and that Russell Huffer is the Chairman or the
Chief Executive Officer of Apogee, Mr. Huffer will recommend to Apogee’s Board
of Directors that the Severance Agreement made as of January 29, 1999, and, as
subsequently amended (the

 

2



--------------------------------------------------------------------------------

“Severance Agreement”), between Apogee and the Employee not be terminated
pursuant to the provisions of Section 1 of the Severance Agreement. All other
provisions of the Severance Agreement are unaffected by the provisions of this
Agreement.

 

3.07. Apogee Executive Incentive Plan Bonus for Fiscal Year 2003. The financial
portion of the Employee’s fiscal year 2003 bonus pursuant to the Apogee
Executive Incentive Plan shall be calculated based solely on Apogee’s
consolidated results of operations for fiscal year 2003. The non-financial
portion of the Employee’s fiscal year 2003 bonus pursuant to the Apogee
Corporate Profit Incentive Plan shall be determined solely based upon
achievement of goals related to Apogee’s AutoGlass business segment, as agreed
between Apogee and the Employee. In all respects, the Employee’s rights and
obligations with respect to the Employee’s fiscal year 2003 bonus shall be
determined in accordance with the terms and conditions of the Apogee Executive
Incentive Plan as may be in effect from time-to-time.

 

3.08. Bonus for Fiscal Year 2003 for Managing Discontinued Operations. The
Employee shall be eligible for a special bonus for fiscal year 2003 for his
oversight of Apogee’s discontinued curtainwall operations in Europe as
previously agreed between Apogee and the Employee. In all respects, the
Employee’s rights and obligations with respect to the special bonus for fiscal
year 2003 for his oversight of Apogee’s discontinued curtain-wall operations in
Europe shall be determined in accordance with the terms and conditions of the
Apogee Executive Incentive Plan as may be in effect from time-to-time.

 

3.09. Apogee Executive Incentive Plan Bonus for Fiscal Years 2004 and 2005. The
Employee’s fiscal year 2004 bonus and fiscal year 2005 bonus pursuant to the
Apogee Executive Incentive Plan shall be calculated using the same percentage
target and maximum as are utilized for other Apogee Executive Vice Presidents,
and the financial and non-financial parameters thereof will be determined
consistent with the manner in which such bonus parameters are determined for
other Apogee business unit Presidents. In all respects, the Employee’s rights
and obligations with respect to the Employee’s fiscal year 2004 and fiscal year
2005 bonus shall be determined in accordance with the terms and conditions of
the Apogee Executive Incentive Plan as may be in effect from time-to-time.

 

3.10. Bonus for Fiscal Year 2004 for Managing Discontinued Operations. No later
than April 30, 2003, the Compensation Committee, in consultation with Apogee’s
Chief Executive Officer, will determine whether the Employee shall be eligible
for a special bonus for fiscal year 2004 for his oversight of Apogee’s
discontinued curtainwall operations in Europe based upon the level of unresolved
matters in France as of the end of fiscal year 2003. In all respects, the
Employee’s rights and obligations with respect to any special bonus for fiscal
year 2004 for his oversight of Apogee’s discontinued curtain-wall operations in
Europe shall be determined in accordance with the terms and conditions of the
Apogee Executive Incentive Plan as may be in effect from time-to-time.

 

3.11. Tax Withholding. The Employer may withhold from any compensation or
benefits payable to the Employee under this Agreement all federal, state, city,
or other taxes as shall be required pursuant to applicable laws and/or
regulations.

 

3



--------------------------------------------------------------------------------

4. Early Termination.

 

4.01. Termination for Cause. The Employer may terminate the Employee’s
employment under this Agreement for “Cause,” as hereinafter defined, without
notice and without further obligation of any kind to the Employee under any
provision of this Agreement, except for the Employee’s base salary and other
benefits earned prior to such termination. All rights and benefits, if any,
under any employee benefit plans of the Employer applicable to the Employee
shall be determined and provided only in accordance with the express written
terms and conditions of such employee benefit plans. For purposes of this
Agreement, “Cause” shall mean:

 

  (a) Any fraud, misappropriation, or embezzlement by the Employee in connection
with the business of the Employer, or any of its related companies;

 

  (b) Any conviction of or nolo contendere plea to a felony by the Employee that
has or can reasonably be expected to have a demonstrably and materially
detrimental effect on the Employer, or any of its related companies;

 

  (c) Any conviction of or nolo contendere plea to a gross misdemeanor by the
Employee that has or can reasonably be expected to have a demonstrably and
materially detrimental effect on the Employer, or any of its related companies;

 

  (d) Any gross neglect or willful and persistent neglect by the Employee
substantially to perform the duties assigned to him hereunder and which results,
in either case, in material harm to the Employer, provided that the Employee
shall first have received a written notice from the Employer which sets forth in
reasonable detail the manner in which the Employee has grossly or willfully and
persistently neglected his duties and the Employee shall have a period of thirty
(30) days to cure the same so long as the Employee is diligently seeking to cure
the same, but the Employer shall not be required to give written notice of, nor
shall the Employee have a period to cure, the same gross neglect or willful and
persistent neglect of which the Employer has previously given written notice to
the Employee hereunder and which the Employee has previously cured;

 

  (e)

Any material failure by the Employee to comply with Apogee’s and Harmon’s
procedures and policies, including, but not limited to, Apogee’s Code of
Business Conduct as amended from time-to-time, provided that any failure to

 

4



--------------------------------------------------------------------------------

 

comply with Apogee’s Insider Trading Policy shall be deemed “material” for
purposes of this Section 4.01(e);

 

  (f) The Employee’s breach of any contractual obligation owed to the Employer
under the terms of this Agreement or any other agreement between the Employee
and the Employer provided the Employee shall first have received a written
notice from the Employer which sets forth in reasonable detail the manner in
which the Employee has breached a contractual obligation owed to the Employer
and the Employee shall have a period of thirty (30) days to cure the same so
long as the Employee is diligently seeking to cure the same, but the Employer
shall not be required to give written notice of, nor shall the Employee have a
period to cure the same contractual breach which the Employer has previously
given written notice to the Employee hereunder and which the Employee has
previously cured; or

 

  (g) The willful engaging by the Employee in conduct that is demonstrably and
materially injurious to the financial condition or business reputation of the
Employer.

 

4.02. Death or Disability. The term of the Employee’s employment under this
Agreement shall automatically terminate in the event of the Employee’s death. In
the event the Employee becomes mentally or physically disabled during the term
of employment under this Agreement, his employment under this Agreement shall
terminate as of the date such disability is established. For purposes of this
Agreement, “disabled” means suffering from any mental or physical condition,
other than the use of alcohol or illegal use of narcotics, which results in the
Employee’s inability to perform the essential functions of the Employee’s
positions under this Agreement, with or without reasonable accommodations,
provided the Employee has exhausted the Employee’s entitlement to any applicable
leave.

 

In the event the Employee’s employment under this Agreement is terminated due to
the Employee’s death or disability, no further payments or benefits shall be
required to be paid or provided by the Employer to the Employee under any
provision of this Agreement, except for the Employee’s base salary and other
benefits earned prior to such termination. All rights and benefits, if any,
under any employee benefit plans of the Employer applicable to the Employee
shall be determined and provided only in accordance with the express written
terms and conditions of such employee benefit plans.

 

4.03. Voluntary Resignation. The Employee may resign his employment under this
Agreement at any time without “Good Reason,” as defined in Section 4.05 below.
If the Employee voluntarily resigns his employment under this Agreement without
Good Reason, no further payments or benefits shall be required to be paid or
provided by the Employer to the Employee under any provision of this Agreement,
except for the Employee’s base salary and other benefits earned prior to such
resignation. All rights and benefits, if any, under any employee benefit plans
of the Employer applicable to the Employee shall be determined and

 

5



--------------------------------------------------------------------------------

provided only in accordance with the express written terms and conditions of
such employee benefit plans.

 

4.04. Termination Without Cause. The Employer may terminate the Employee’s
employment under this Agreement without “Cause,” as defined in Section 4.01
above. If the Employer terminates the Employee’s employment under this Agreement
without Cause, as defined in Section 4.01 above, the Employer shall:

 

  (a) Continue to pay to the Employee his then-current base salary, in
accordance with the Employer’s normal payroll procedures and policies, as such
procedures and policies may be modified from time-to-time, until July 17, 2004;

 

  (b) Pay to the Employee an amount equal to fifty-two (52) weeks of the
Employee’s then-current base salary in one (1) lump sum within thirty (30) days
of the effective date of the termination of the Employee’s employment under this
Agreement;

 

  (c) Provided the Employee, in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), timely elects to continue
group medical and dental insurance for himself and his dependants, the Employer
shall pay the cost of such insurance directly to the applicable insurance
carrier(s) for a period of twelve (12) months following the effective date of
the termination of the Employee’s employment under this Agreement. If, however,
the Employee obtains employment with another employer at any time during the
initial twelve (12) month period following the effective date of the termination
of his employment under this Agreement and provided the Employee becomes
eligible for group medical and dental insurance for himself and his dependants,
the Employer’s obligation hereunder to make payments for any and all such
continuation coverage shall cease. After the initial twelve (12) month period
following the effective date of the termination of the Employee’s employment
under this Agreement, and for the remaining period of time provided by COBRA,
the Employee shall be responsible for full payment of the cost to continue
medical and dental insurance for himself and his dependants;

 

  (d)

The Employer shall provide the Employee with outplacement assistance through a
provider to be mutually agreed upon by the Employer and the Employee. The
maximum amount the Employer shall pay for outplacement assistance is ten
thousand dollars ($10,000.00), and any and

 

6



--------------------------------------------------------------------------------

 

all payments for outplacement assistance shall be made by the Employer directly
to the provider following the Employer’s receipt of appropriate documentation;
and

 

  (e) To the extent not previously provided to the Employee, the Employer shall
be subject to the same obligations (and rights) as set forth in Sections 5.02(a)
through (c) hereof. For purposes of this Section 4.04(e) only, “Commencement
Date”, as used in Sections 5.02(a) and (c), shall mean the effective date of the
Employee’s termination without Cause.

 

4.05. Resignation for Good Reason. The Employee may resign his employment with
the Employer for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean that the Employer, without the Employee’s express written consent:

 

  (a) Materially adversely changes the Employee’s status such that he is no
longer treated as an executive employee of the Employer in all material
respects;

 

  (b) Materially reduces the benefits provided to the Employee in the aggregate
under all benefit plans and/or programs of the Employer in which he is currently
participating, other than any reductions that would effect all employees
similarly situated in a non-discriminatory manner;

 

  (c) Requires the Employee to relocate his principal corporate office more than
fifty (50) miles outside the greater metropolitan Twin Cities area; or

 

  (d) Materially breaches its obligations under this Agreement, provided that
the Employer shall have first received written notice from the Employee which
sets forth in reasonable detail the manner in which the Employer has materially
breached this Agreement, and the Employer shall have a period of thirty (30)
days to cure the same so long as the Employer is diligently seeking to cure the
same.

 

If the Employee resigns his employment with the Employer for Good Reason, the
Employer shall be subject to the same obligations (and rights) as set forth in
Sections 4.04(a) through (e) hereof. For purposes of this Section 4.05 only,
“Commencement Date”, as used in Section 5.02(a) and (c), shall mean the
effective date of the Employee’s resignation for Good Reason.

 

7



--------------------------------------------------------------------------------

5. Arrangements Following the Commencement Date.

 

5.01. Termination of the Obligations of the Original Parties to this Agreement.
Effective as of the Commencement Date (as defined below), the Employee’s
employment with Apogee will automatically terminate and, other than as set forth
in Section 5.02 below, no original party hereto will have any further
obligations to any other original party hereto. Any such termination of the
Employee’s employment with Apogee shall not be deemed a termination without
Cause, and Apogee shall not be subject to the obligations set forth in Sections
4.04(a) through (e) hereof. Effective as of the Commencement Date (as defined
below), the Employee consents to the assignment of this Agreement to the entity
or business operating the business subject to the Triggering Event (as defined
below), and, effective as of the Commencement Date (as defined below), the
Employee further consents to become an employee of the entity or business
operating the business subject to the Triggering Event (as defined below).

 

5.02. Payments and Benefits the Employee Shall Be Entitled to Receive. If,
during the term of this Agreement, Apogee and a third party (the “Corporate
Partner”) enter into a definitive agreement or agreements which would result in
a “Triggering Event” (as defined below), and the Employee remains employed by
Apogee through the effective date of the Triggering Event (the “Commencement
Date”), then the Employee shall be entitled to receive the following payments
and benefits:

 

  (a) All options to purchase Apogee Common Stock granted to the Employee under
any Apogee Stock Option Agreement prior to the Commencement Date shall be
treated as follows:

 

  (i) options that have vested by their terms prior to such date shall be
governed by the terms of the applicable Option Agreement; and

 

  (ii) options that have not vested by their terms prior to such date shall
terminate on such date, and the Employee shall be paid in cash, in one (1) lump
sum payable within thirty (30) days after the Commencement Date, an amount equal
to the difference between the Formula Price (as defined below) as of the
Commencement Date and the weighted average exercise price for all shares subject
to such options, multiplied by the number of such shares, less any income or
other tax withholdings required to be made by Apogee in connection with such
payment;

 

  (b) The “Pool A” shares allocated to the Employee under the Partnership Plan
are all vested by their terms and shall be governed by the terms of the
Partnership Plan;

 

8



--------------------------------------------------------------------------------

  (c) The “Pool B” shares allocated to the Employee under the Partnership Plan
shall be treated as follows;

 

  (i) “Pool B” shares that have vested by their terms prior to such date shall
be governed by the terms of the applicable Restricted Stock Agreement and the
Partnership Plan; and

 

  (ii) “Pool B” shares that have not vested by their terms prior to such date
shall be deemed forfeited on such date under the terms of the Partnership Plan,
and the Employee shall be paid in cash, in one (1) lump sum payable within
thirty (30) days after the Commencement Date, an amount equal to the net present
value of the aggregate of (x) the Formula Price as of the Commencement Date,
discounted from the date on which each such Pool B share would have vested (the
“Foregone Vesting Date”) in accordance with standard financial practice using
the Discount Rate (as defined below), multiplied by (y) the number of such “Pool
B” shares so discounted on each such Foregone Vesting Date, less any income or
other tax withholdings required to be made by Apogee in connection with such
payment;

 

  (d) In all respects, the Employee’s rights and obligations with respect to the
SERP shall be determined in accordance with the terms and conditions of the SERP
then in effect;

 

  (e) In all respects, the Employee’s rights and obligations with respect to
Apogee’s Restoration Plan (the “Restoration Plan”) shall be determined in
accordance with the terms and conditions of the Restoration Plan then in effect;

 

  (f) A pro-rated portion of any bonuses based on operations of Apogee the
Employee would have received had he remained employed with Apogee throughout the
fiscal year in which a Triggering Event occurs, based upon the number of days
the Employee was employed by Apogee during the applicable fiscal year and
assuming the same levels of performance by the Employee and the Apogee
businesses on which his bonuses are based throughout the fiscal year; and

 

  (g)

If, as of the Commencement Date, the Employee does not become an employee of the
entity or business operating the

 

9



--------------------------------------------------------------------------------

 

business subject to the Triggering Event, the Employee shall be entitled to
receive the payments and benefits set forth in Sections 4.04(a) through (d)
hereof.

 

As used in this Agreement, “Triggering Event” shall mean the consummation of any
sale, exchange, or transfer of all, or substantially all, of the assets and
business constituting the AutoGlass business segment of Apogee, as currently
constituted (i.e., the automobile windshield manufacturing business of Apogee’s
wholly owned subsidiary, Viracon/Curvlite, Inc., Apogee’s thirty four percent
(34%) equity interest in the automobile windshield distribution business of PPG
AutoGlass LLC, and the automobile windshield repair and replacement business of
Apogee’s wholly owned subsidiary, Harmon Glass Company).

 

As used in this Agreement, “Formula Price” shall mean the average closing price
of one share of Apogee Common Stock, as reported on the Nasdaq National Market
for the twenty (20) business days immediately preceding the effective date of
the termination of the Employee’s employment under this Agreement.

 

As used in this Agreement, “Discount Rate” shall equal one hundred and twenty
percent (120%) of the applicable Federal rate (determined under section 1274(d)
of the Internal Revenue Code, as amended), computed semi-annually.

 

5.03. Condition to Closing of the Triggering Event. Apogee agrees that it shall
be a condition to the closing of the Triggering Event that the Corporate Partner
(or other appropriate entity operating the business subject to the Triggering
Event) covenant to assume all of the remaining rights and obligations of Apogee
under this Agreement through the term of this Agreement, effective as of the
Commencement Date, for the benefit of the Employee. The Employee further agrees
that, upon such assumption by the Corporate Partner (or such other appropriate
entity), the obligations of Apogee under this Agreement (except for the
Employee’s base salary and other benefits earned prior to the Commencement Date)
shall immediately cease and be of no further force or effect.

 

6. Assignments. This Agreement shall be binding upon and inure to the benefit of
the Employer and its successors (by purchase, merger, consolidation or
otherwise) and assigns. This Agreement shall also be binding upon and inure to
the benefit of the Employee and his heirs and representatives. The Employee may
not assign this Agreement or any rights hereunder. Any purported or attempted
assignment or transfer by the Employee of this Agreement or any of the
Employee’s duties, responsibilities, or obligations hereunder shall be void.

 

7. Governing Law; Choice of Forum. The validity, interpretation, construction,
performance, enforcement, and remedies of or relating to this Agreement, and the
rights and obligations of the parties hereunder, shall be governed by the
substantive law of the State of Minnesota (without regard to the conflict of
laws, rules, or statutes of any jurisdiction) and, any and every other legal
proceeding arising out of or in connection with this Agreement shall be brought
in the appropriate courts of the State of Minnesota, each of the parties hereby
consenting to the exclusive jurisdiction of said courts for this purpose.

 

10



--------------------------------------------------------------------------------

8. Construction. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law. To
the extent that any provision of this Agreement shall be determined to be
invalid or unenforceable, the invalid or unenforceable portion of such provision
shall be deleted from the Agreement, and the validity and enforceability of the
remainder of such provision and of this Agreement shall be unaffected.

 

9. Jointly Drafted. The parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement. In the event that an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

10. Attorneys’ Fees. Apogee shall reimburse the Employee for reasonable
attorneys’ fees actually incurred by him for legal counsel in connection with
the negotiation of this Agreement in an amount not to exceed ten thousand
dollars ($10,000.00) upon submission of appropriate documentation.

 

11. Entire Agreement. This Agreement sets forth the entire agreement between the
Employer and the Employee with respect to his employment, and there are no
undertakings, covenants, or commitments other than as set forth herein; provided
that this Agreement shall not supercede or limit in any way the parties’ rights
under the Severance Agreement or any benefit plan, program, or arrangements in
accordance with their terms, except as otherwise set forth herein. This
Agreement may not be altered or amended, except by a writing executed by the
party against whom such alteration or amendment is to be enforced. This
Agreement supersedes any and all prior understandings or agreements between the
parties.

 

12. Waivers. No failure on the part of any party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof, or the exercise of any other right or
remedy granted hereby or by any related document or by law.

 

11



--------------------------------------------------------------------------------

13. Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first written above.

 

Dated: October 23, 2003, 2002

      /s/ Joseph T. Deckman          

--------------------------------------------------------------------------------

           

Joseph T. Deckman

 

Dated: October 21, 2002

     

APOGEE ENTERPRISES, INC.

       

By:

 

/s/ Russell Huffer

             

--------------------------------------------------------------------------------

               

Russell Huffer

 

Its Chief Executive Officer and President

 

12



--------------------------------------------------------------------------------

Exhibit B

 

APOGEE ENTERPRISES, INC.

Executive Incentive Plan FY04

 

Joe Deckman

EVP, Apogee

President Harmon AutoGlass

 

TOTAL BONUS POTENTIAL: TARGET – 81%; MAXIMUM – 106%

 

FINANCIAL GOALS: Total – 48.6% (60% of Total Bonus Target); Maximum – 73.6%

 

HARMON AUTOGLASS (66 2/3%)

 

     FY03
Actual


--------------------------------------------------------------------------------

    FY04


--------------------------------------------------------------------------------

         Threshold


--------------------------------------------------------------------------------

    Target


--------------------------------------------------------------------------------

    Maximum


--------------------------------------------------------------------------------

 

Internal EBT $ (MM)

   ($ 4.912 )   $ 0.846     $ 3.850     $ 4.346  

Bonus %

     N/A       16.2 %     32.4 %     49.07 %

APOGEE (33 1/3%)

                                      FY03
Actual


--------------------------------------------------------------------------------

    FY04


--------------------------------------------------------------------------------

         Threshold


--------------------------------------------------------------------------------

    Target


--------------------------------------------------------------------------------

    Maximum


--------------------------------------------------------------------------------

 

EPS from Continuing Ops

   $ 0.93     $ 0.65     $ 0.80     $ 0.95  

Bonus %

     N/A       8.1 %     16.2 %     24.53 %

 

  • In general, financial thresholds (both Harmon AutoGlass and Apogee) must be
achieved for any incentive payout.

 

  • If Apogee does not achieve its target of $0.80 per share from continuing
operations, the total executive incentive pool will be reduced proportionately.

 

  • Management discretion will be used in case of exceptional mitigating
circumstances.

 

  • Total bonus can exceed maximum only if all of the above exceed industry best
and Apogee long-term goals.

 

BUSINESS GOALS: Bonus Potential – 32.4% (40% of Total Bonus Target)

 

Percent

Achieved

--------------------------------------------------------------------------------

  

Percent

Weighting

--------------------------------------------------------------------------------

   

______

   10%   1. Six Sigma              $1.872 million savings         
            End of Year Assessment:

______

   10%   2. Growth Above Industry Metrics         

Estimated Target Ceiling: 27%

Estimated Target Floor: 10%

Basis: PPG’s growth estimates of aftermarket windshield units installed. Should
the PPG numbers not be available, a possible alternative source would be Frost &
Sullivan.

                     End of Year Assessment:

 



--------------------------------------------------------------------------------

Executive Incentive Plan FY04

Joe Deckman

 

______

  10%    3. Growth Activity         

•      Marketing competencies

 

•      Marketing measures

•      5 items

 

•      Business Unit specific

 

•      Customer visits

 

•      Marketing strategies for when economy rebounds

        

End of Year Assessment:

______

 

10%

   4. Diversity         

•      Training/Education of all Exempt Managers and Supervisors

 

•      Recruiting

 

•      Promotion Policy review

 

•      Advertising and promotional materials

        

End of Year Assessment:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    

______

 

40%

   Totals as a Percent of Total Target Bonus

 

POTENTIAL REDUCTIONS

 

Reduction

Percent

--------------------------------------------------------------------------------

    

______

   1. Safety     

a. Achieve an AIR of less than 8.0.

 

b. Score at least 80% on the safety audit conducted in the 4th quarter of FY04

    

End of Year Assessment:

______

   2. Code of Conduct recertification     

Recertify 100% of all individuals as evidenced by receipt of signed cards in
their files.

    

End of Year Assessment:

______

   3. Financial/HR internal control policies     

Completion of required Financial/HR internal control policies

    

End of Year Assessment:

--------------------------------------------------------------------------------

    

______

   Total Reductions (maximum of 25%)

 

Page 2



--------------------------------------------------------------------------------

Executive Incentive Plan FY04

Joe Deckman

 

SUCCESS BONUS: Bonus Potential – $200,000

 

If Apogee and a Corporate Partner enter into an agreement that results in a
joint venture that includes Curvlite, Apogee’s interest in PPG LLC, and Harmon
AutoGlass, and you remain employed by Apogee through the date that the joint
venture begins operations, then Apogee will pay a success bonus based on the
valuation of the businesses transferred to the joint venture according to the
following calculation:

 

  • If the businesses are valued at $100 million or less, the success bonus will
be $50,000

 

  • If the businesses are valued above $100 million, the success bonus will be
$50,000 plus an additional $10,000 for each $1.333 million that the businesses
are valued above $100 million up to a maximum success bonus of $200,000.

 

Page 3